Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 5/13/19.
Claims 1-20 are pending.

Response to Arguments
Objections to the Specification
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn. However, as indicated below, the amendment also introduced an additional clerical error in par. [0083] (i.e. the amendment only deleted the closing parenthesis). 

Rejections Under 35 U.S.C. §102
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive.

“a plurality of files that includes a model of a file structure for the plurality of files, where the plurality of files is associated with a plurality of stages of a model development process”

However, assuming arguendo that building a Docker image based on a Dockerfile describes creating a plurality of files based on a notebook recipe template, Elprin does not disclose that the Dockerfile includes a model of a file structure for the Dockerfile, where the Dockerfile is associated with a plurality of stages of a model development process. For example, according to Elprin, "Docker images are essentially blueprints and can be considered as models that describe what a Docker container should look like, at least when a Docker container is first started ... A Docker container is a running instantiation of an image, essentially a working version of an image ... In some cases, to deploy a simple application using Docker, a user may create a directory, and inside the directory, create a Dockerfile." Elprin, col. 7, lines 5-20. In other words, Elprin merely discloses a software image that may become a software container at runtime, and does not disclose that the Dockerfile includes a model of a file structure for the Docker image, where the Docker image is associated with a plurality of stages of a model development process.

The examiner respectfully disagrees. While Elprin’s “Dockerfile” itself may not contain a “model of a file structure” the claim recites a “template” including such a model. Elprin col. 7, lines 5-20 discloses a specified “directory” from which the Docker image is built. This directory, and the included Dockerfile “describe what [the user] want to include in the container” (col. 7, lines 8-12). Those of ordinary skill in the art would have understood this to fall within a reasonably broad definition of the term “template”. Accordingly, Elprin appears to disclose the newly amended limitation.

“generating a prototype model by accessing the plurality of files through the runtime environment”

As discussed in Section I, the Office Action appears to compare Elprin's Docker image to the claimed plurality of files. However, referring to Elprin col. 8, lines 6-18, a Docker image is not disclosed to be part of the process of "[ allowing] a user to build the model". Furthermore, after reviewing the entirety of Elprin, Applicant is unable to find an indication of how the Docker image or any other Docker-related element might is used in a process of "[building] the model", and specifically how the model would be built by accessing the Docker image through a runtime environment.

The limitation in question recites “generating a prototype mode within the data science notebook application by accessing the plurality of files through the runtime environment”. Accordingly, the rejection asserts that the “Docker image” provides, among other things, an environment including the plurality of files which is “accessed” during the generation step. For example, Elprin discloses “Docker containers [] create … environments” (col. 6, line 61-col. 7, line 5) and that the “lab” component then allows a user to “spin up” such an environment to “build the model”. Accordingly, it appears those of ordinary skill in the art would have understood Elprin to disclose the claim model generation using the plurality of files. Further, the examiner notes this appears to conform with the applicant’s disclosure at par. [40]. 

Elprin as prior art
The present Application was filed on May 13, 2019. The Office has identified Elprin as being prior art under 35 U.S.C. § 102(a)(2) for claims 1-20. However, Elprin is a patent that issued from an application that was filed on August 1, 2019. Elprin claims priority to a provisional application ("the Provisional") that was filed on August 3, 2018. Applicant submits that because portions of Elprin cited to reject claims 1-20 are neither disclosed nor implied by the Provisional, Elprin is not entitled to an effective filing date under 35 U.S.C. § 102(a)(2) that is earlier than the filing date of the present Application, and therefore submits that Elprin cannot be used as prior art for claims 1-20 under 35 U.S.C. § 102(a)(2).

The examiner respectfully disagrees. 
“examine the directory specified and the Dockerfile contained therein and build a docker image”

The provisional discloses, for example: 
“… running development and production workloads in fully configurable Docker containers to create shared, re-usable, and revisioned environments, leveraging …” (par. [0028]). 

While this does not explicitly reference a “Dockerfile” or “directory”, Docker containers and their use were known in the art at the time the provisional was filed (see e.g. “Dockerfile reference”, pg. 1, pars. 1-3 “builds an image from a Dockerfiles and a … set of files at a specified location PATH or URL”). Accordingly, those of ordinary skill in the art would have understood that Elprin’s use of “Docker containers” to involve the known process of creating a “Docker container” including “examin[ing] the directory … and the Dockerfile”. Thus the citation in question appears to find adequate support in the provisional. 

“Programming language selected to enable the code to execute in a pre-compiled or as compiled fashion”
 
In view of applicant’s amendments to the specification (e.g. pars. [30], [53], [57], [71] and [83]) the rejection no longer relies on this citation. Further, the newly cited passage (i.e. col. 7, lines 28-30 “A workspace may be created using any suitable tools such as Jupyter, RStudio, SAS, H2O, Zeppelin and various others”) finds support in the provisional at par. [0028]. Accordingly at least this new citation is entitled to the effective filing date of the provisional. 

“select one or more datasets … add a data set”
The provisional discloses, for example:
 “associate that model with a particular training data set” (par. [0024])
… For example, if a model is generated by an algorithm using a dozen different input data sets, a dozen data dependencies are created ( one for each link between an input data set and an output model). The input data sets may themselves be dependent upon the outputs of one or more algorithms, … (par. [0028])

This “associating” and/or “inputting” of data sets appears to provide adequate support for the citation in question.

“a previous version of the model; … may be archived in a registry”
The provisional discloses, for example:
“The provided system may allow for tracking different versions of models” (par. [0024])
“various types of data that are monitored and archived by a model monitoring system … with respect to model ID, model version” (par. [0041])

Accordingly, those of ordinary skill in the art would have understood the provisional to provide adequate support for the citation in question.

Rejections Under 35 U.S.C. §112(b)
Applicant’s amendments are sufficient to overcome the previous rejection which is consequently withdrawn.

Specification
The disclosure is objected to because of the following informalities:
Par. [83] recites “…  the same language as that selected by the user (such as the language associated with the kernel. …”. It is believed this should read “…  the same language as that selected by the user [[( ]]such as the language associated with the kernel. …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20: recites “identifying a programming language to be used … and selecting a kernel for the runtime environment based on the identified programming language. The applicant’s specification appears to indicate that the term “kernel” describes a programming language (see e.g. par. [30] “identifies a kernel (i.e., a programming language)”). Accordingly, it is not clear what is being identified/selected. For the purposes of this examination the claim will be treated in line with, e.g., claim 2, which appears to describe a similar scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,315,039 to Elprin et al. (Elprin).

Claim 1: Elprin discloses a method for developing machine learning (ML) models, comprising: 
initiating a runtime environment within a data science notebook application (col. 8, lines 6-18 “spin up the environment”); 
creating a plurality of files based on a notebook recipe template (col. 7, lines 5-20 “examine the directory specified and the Dockerfile contained therein and build a Docker image”) that includes a model of a file structure for the plurality of files (col. 7, lines 5-20 “the directory specified … what they would like to include in the container”), wherein the plurality of files is associated with a plurality of stages of a model development process (col. 6, line 61-col. 7, line 4 “running development and production workloads”); 
generating a prototype model within the data science notebook application by accessing the plurality of files through the runtime environment (col. 8, lines 6-18 “allow a user to build the model”); and 
generating a production recipe including the runtime environment and the plurality of files (col. 8, lines 39-46 “allows users to easily put a model into production”, col. 7, lines 5-20 “A Docker container”).

Claim 2: Elprin discloses the method of claim 1, further comprising: 
identifying a kernel of the data science notebook application (col. 7, lines 28-30 “A workspace may be created using any suitable tools such as Jupyter, RStudio, SAS, H2O, Zeppelin and various others”); and 
selecting the runtime environment and the notebook recipe template based on the kernel (col. 7, lines 25-28 “selecting a tool, hardware, environment and other configurations”).

Claim 3: Elprin discloses the method of claim 1, wherein: 
the plurality of stages of the model development process include stages associated with production, experimentation, evaluation, and packaging of the prototype model (col. 6, lines 37-60 “lab’ component 101, a ‘Launch pad’ component 103, an ‘Control Center’ component 105”, e.g. col. 8, lines 40-46 “a user selects an API”).

Claim 4: Elprin discloses the method of claim 1, wherein: 
the plurality of files comprise a data loading file, a configuration file, and a model file (col. 7, lines 21-33 “add or re-use data sources … selecting a tool, hardware, environment and other configurations”).

Claim 5: Elprin discloses the method of claim 4, further comprising: 
loading data based on the data loading file (col. 7, lines 30-33 “select one or more datasets … add a data set”); 
loading a configuration from the configuration file (col. 8, lines 39-46 “specify configurations of the API such as the infrastructure … and various other configurations”); 
training the prototype model within the data science notebook application based on the data, the configuration, and the model file (col. 4, lines 42-43 “trained by applying an algorithm to training data”); and 
evaluating the prototype model within the data science notebook application using a portion of the data (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”).

Claim 6: Elprin discloses the method of claim 5, further comprising: 
scoring additional data within the data science notebook application using the prototype model (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”, col. 7, lines 30-33 “add a data set”).

Claim 7: Elprin discloses the method of claim 5, further comprising: 
modifying one or more files of the plurality of files based on the evaluation, wherein the production recipe is created based on the one or more files modified (e.g. col. 9, lines 24-26 “re-validated and deployed again to re-train”).

Claim 8: Elprin discloses the method of claim 1, further comprising: 
identifying one or more library files based on a requirements file from the plurality of files, wherein the production recipe is generated based on the one or more library files (col. 7, lines 35-55 “capture the full set of model dependencies … hierarchy of library … dependencies”).

Claim 9: Elprin discloses the method of claim 8, further comprising: 
evaluating a production model that is based on the prototype model that has undergone steps for production, experimentation, and evaluation within a cloud-based ML platform using a portion of training data (col. 9, lines 24-26 “a production model may drift and the production model may need to be re-validated and deployed again to re-train”, col. 4, lines models may use … specialized hardware infrastructure (e.g. cloud computing …)”).

Claim 10: Elprin discloses the method of claim 9, further comprising: 
selecting additional data (col. 7, lines 30-33 “add a data set”); and 
scoring the additional data within the cloud-based ML platform using the production model (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”).

Claim 11: Elprin discloses the method of claim 10, further comprising: 
generating one or more data insights within the cloud-based ML platform based at least in part on the scoring (col. 8, lines 12-14 “create an ‘insight’”).

Claim 12: Elprin discloses the method of claim 1, further comprising: 
publishing the production recipe to a cloud-based ML platform (col. 8, lines 39-46 “allows users to easily put a model into production”, col. 7, lines 5-20 “A Docker container”, col. 4, lines models may use … specialized hardware infrastructure (e.g. cloud computing …)”); 
selecting the production recipe from a plurality of published recipes on the cloud-based ML platform (e.g. col. 7, lines 5-20 “A docker container”, col. 2, lines 11-16 “plurality of machine learning models”); 
selecting training data (col. 7, lines 30-33 “select one or more datasets”); 
selecting one or more parameters based on a configuration file of the production recipe (e.g. col. 8, lines 47-49 “configure one or more hyper parameters”); and 
training a production model within the cloud-based ML platform based on the production recipe, the training data, and the one or more parameters (col. 4, lines 42-43 “trained by applying an algorithm to training data”).

Claim 13: Elprin discloses the method of claim 1, further comprising: 
publishing the plurality of files to a version control service (col. 4, lines -54-57 “a previous version of the model; … may be archived in a registry”).

Claim 14: Elprin discloses a system for developing enterprise machine learning (ML) models within a notebook application, comprising: 
at least one processor and a memory storing instructions and in electronic communication with the processor (col. 12, lines 32-46 “a central processing unit … memory”), the at least one processor being configured to execute the instructions to: 
create a prototype ML model using a plurality of files created by a runtime environment within a data science notebook application based on first training data and first model parameters (col. 8, lines 6-18 “allow a user to build the model”), wherein the plurality of files includes a model of a file structure for the plurality of files (col. 7, lines 5-20 “the directory specified … what they would like to include in the container”), and wherein the plurality of files is associated with a plurality of stages of a model development process (col. 6, line 61-col. 7, line 4 “running development and production workloads”); and 
generate a production ML recipe including the runtime environment and the plurality of files (col. 7, lines 5-20 “A Docker container”); 
distribute the production ML recipe to a ML platform (col. 8, lines 39-46 “allows users to easily put a model into production”); and 
create an enterprise ML model within the ML platform using the production recipe based on second training data and second model parameters (e.g. col. 8, lines 47-49 “configure one or more hyper parameters”, col. 7, lines 30-33 “add a dataset”).

Claim 15: Elprin discloses the system of claim 14, the system being further configured to execute the instructions to:
identify a kernel of the data science notebook application (col. 13, lines 50-54 “a programming language selected to enable the code to execute in a pre-compiled or as-compiled fashion”); and 
select the runtime environment and a notebook recipe template based on the kernel (col. 7, lines 25-28 “selecting a tool, hardware, environment and other configurations”).

Claim 16: Elprin discloses the system of claim 14, the system being further configured to execute the instructions to:
score additional data within the data science notebook application based on the prototype ML model (col. 8, lines 11-14 “the runtime result of an experiment … create and ‘insight’”, col. 9, lines 8-14 “inferences by the model against the training dataset to understand deviations from the training data set”).

Claim 17: Elprin discloses the system of claim 14, the system being further configured to execute the instructions to:
score additional data based on the enterprise ML model (col. 7, lines 30-33 “add a data set”).

Claim 18: Elprin discloses a method of authoring an enterprise machine learning (ML) recipe from a local notebook application, comprising: 
creating a structured set of files for the enterprise ML recipe within the local notebook application, wherein the structured set of files is generated by a runtime environment within the local notebook application based on a ML recipe template (col. 7, lines 5-20 “examine the directory specified and the Dockerfile contained therein and build a Docker image”, col. 8, lines 6-18 “spin up the environment”), wherein the structured set of files includes a model of a file structure for the structured set of files (col. 7, lines 5-20 “the directory specified … what they would like to include in the container”), and wherein the structured set of files is associated with a plurality of stages of a model development process (col. 6, line 61-col. 7, line 4 “running development and production workloads”); 
developing a prototype ML model within the local notebook application using the structured set of files, including steps of feature engineering, model engineering, and experimentation (col. 8, lines 6-18 “allow a user to build the model”); and 
generating the enterprise ML recipe by operationalizing the prototype ML model within the local notebook application, wherein the operationalization includes containerizing the structured set of files, a set of library files, and the runtime environment (col. 7, lines 5-20 “create a Dockerfile”, col. 8, lines 39-46 “allows users to easily put a model into production”).

Claim 19: Elprin discloses the method of claim 18, further comprising: 
publishing the enterprise ML recipe to an online platform (col. 8, lines 39-46 “allows users to easily put a model into production”, col. 4, lines models may use … specialized hardware infrastructure (e.g. cloud computing …)”); and 
creating an enterprise ML model within the online platform based on the enterprise ML recipe (see e.g. col. 9, lines 24-26 “production model”).

Claim 20: Elprin discloses the method of claim 18, further comprising: 
identifying a programming language to be used for developing the prototype ML model col. 13, lines 50-54 “a programming language selected to enable the code to execution in a pre-compiled or as-compiled fashion”); and 
selecting a kernel for the runtime environment based on the identified programming language (col. 7, lines 25-28 “selecting a tool, hardware, environment and other configurations”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Docker Docs “Dockerfile reference” as posted at <https://docs.docker.com/engine/
reference/builder/> and archived by the WaybackMachine (<web.archive.org>) on 05/09/2018; and US 2019/0042290 to Bailey et al. provide additional information regarding Docker and Dockerfiles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199